
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3987
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Fair Credit Reporting Act with
		  respect to the applicability of identity theft guidelines to
		  creditors.
	
	
		1.Short titleThis Act may be cited as the
			 Red Flag Program Clarification Act of
			 2010.
		2.Scope of certain creditor
			 requirements
			(a)Amendment to FCRASection 615(e) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681m(e)) is amended by adding at the end the following:
				
					(4)DefinitionsAs used in this subsection, the term
				creditor—
						(A)means a creditor, as defined in section 702
				of the Equal Credit Opportunity Act (15 U.S.C. 1691a), that regularly and in
				the ordinary course of business—
							(i)obtains or uses consumer reports, directly
				or indirectly, in connection with a credit transaction;
							(ii)furnishes information to consumer reporting
				agencies, as described in section 623, in connection with a credit transaction;
				or
							(iii)advances funds to or on behalf of a person,
				based on an obligation of the person to repay the funds or repayable from
				specific property pledged by or on behalf of the person;
							(B)does not include a creditor described in
				subparagraph (A)(iii) that advances funds on behalf of a person for expenses
				incidental to a service provided by the creditor to that person; and
						(C)includes any other type of creditor, as
				defined in that section 702, as the agency described in paragraph (1) having
				authority over that creditor may determine appropriate by rule promulgated by
				that agency, based on a determination that such creditor offers or maintains
				accounts that are subject to a reasonably foreseeable risk of identity
				theft.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall become effective on the date of enactment of this
			 Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
